Citation Nr: 1807563	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-10 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1968 to September 1973, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied a rating in excess of 30 percent for the Veteran's PTSD.  

During the pendency of the appeal, the RO issued a rating decision which increased the evaluation for the Veteran's PTSD to 50 percent effective October 20, 2011, the date of the increased rating claim.  See March 2014 Rating Decision.  Although the RO granted a higher disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD has been productive of social impairment with deficiencies in most areas, due to symptoms such as sleep problems, avoidance issues, disturbances of motivation and mood, irritability, and anger issues, and difficulty in establishing and maintaining effective work and social relationships. 
2. The evidence shows that the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but no higher, for PTSD are met for the entire appeal period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.10, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2017).

2. The criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2017). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2017).

The Veteran is currently rated at 50 percent for PTSD under Diagnostic Code (DC) 9411.

Under DC 9411, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
See DC 9411.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

Turning to the evidence, the Veteran's VA treatment records reveal complaints of persistent anxiety, panic attacks, depressed mood, irritability, chronic sleep impairment, including nightmares, hypervigilance, difficulty concentrating, memory and cognitive issues, and passive suicidal ideation.  See VA and Private Mental Health Treatment Records.

At his December 2012 VA examination, he endorsed symptoms of persistent anxiety, panic attacks, depressed mood, irritability, chronic sleep impairment, including severe nightmares, mild memory loss, flattened affect, disturbances of motivation and mood, and obsessional rituals that interfered with routine activities.  The examiner found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress.  

The Veteran and his wife submitted statements detailing his nightmares, stating that were increasing in severity.  In the Veteran's statement, he wrote that he had recently fallen out of bed due to severe thrashing during a nightmare. His wife wrote that she is forced to sleep in another room or not at all due to the Veteran's nightmares and violent thrashing.  See December 2012 Statements in Support of Claim. 

The Veteran submitted a private psychological examination.  The examining psychiatrist had access to the entire claims file and reviewed and summarized all pertinent records.  Further, he performed a comprehensive interview with the Veteran.  He found that the Veteran experienced flashbacks, was easily angered, unable to relax, reactive to situations, experienced frequent panic attacks with shortness of breath, sweats, a tight chest, and an overwhelming desire to run, reactivity to loud noises, poor sleep interrupted by severe nightmares which required his wife to sleep elsewhere, avoidance of crowds, low, hopeless mood, and suicidal ideation, occasionally with plan i.e. driving off of a cliff.  He noted that the Veteran had difficulty holding down jobs due to becoming increasingly short with others and a rigid, critical personality.  See August 2014 Private Psychiatric Evaluation. 

Another VA examination was provided in April 2015. The Veteran continued to endorse persistent anxiety, depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including in a work-like setting.  The examiner noted that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, but also indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  

In a February 2016 VA Psychiatry Note, the Veteran's treating mental health provider indicated that he had reviewed the August 2014 assessment from Dr. J.H. and concurred with his findings therein.  He further noted that the Veteran was experiencing increased nightmares, conflicts with family due to anger and irritability issues, daily intrusive thoughts, flashbacks, negative mood, and cognition, and fleeting suicidal ideations that have occurred on and off for decades.  

At the Veteran's May 2016 hearing, he testified that he continued to experience severe nightmares and trouble sleeping,  was uncomfortable in crowds and hypervigilant, experienced panic attacks at least two to three times a week, and took medication daily to manage his symptoms. 

The Board finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The Veteran suffers severe impairment to both his social and occupational life because of his symptoms, such as suicidal ideation, depressed mood, anxiety, irritability, severe sleep disturbances, and difficulty establishing and maintaining effective work and social relationships, and an overall occupational and social impairment with reduced reliability and productivity.  While such symptoms are not exhaustive of the symptoms cited in the appropriate diagnostic code for a 70 percent rating, such is not necessary to establish that level of disability.  See Mauerhan, supra.  As such, the Board finds that the symptoms and their effects outlined in the VA examination reports as well as in the private psychological evaluation are sufficient to demonstrate that the Veteran's PTSD does rise to the level of severity in which a 70 percent rating is warranted.  

However, a 100 percent rating is not warranted as the Veteran's condition does not manifest in total occupational and social impairment.  While the Veteran reported self-isolation due to hypervigilance and feelings of detachment, there is no evidence of a gross inability to interact with the public.  In fact, the Veteran is has maintained his current marriage and relationships with some of his children and grandchildren.  He does not exhibit persistent delusions or hallucinations or grossly inappropriate behavior.  The Veteran is still able to maintain an independent lifestyle and has shown that he is cognizant of the effects of his disability.  Thus, he is not totally socially impaired.  Therefore, the Board finds that the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability. 38 C.F.R. § 3.340 (2017).  If the schedular rating is less than total, as here, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 
38 C.F.R. § 4.16 (2017). 

Due to the 70 percent rating for the Veteran's PTSD granted in this opinion the Veteran meets the schedular requirements for an award of TDIU for the entirety of the appeal period.  

The question that remains before the Board is whether the Veteran's service-connected disability precluded him from obtaining or engaging in substantially gainful employment prior to July 13, 2015. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, education, training, and past work experience are relevant to the questions.

Post-service, the Veteran reported working as a civil engineer.  He stated that he had difficulty working with bosses and colleagues due to anger and irritability issues, so he lost several of those positions.  He decided to work for himself after retirement to avoid interacting with others and to be able to choose his own jobs, avoiding assignments that might be stressful. 

The record reveals that the Veteran's acquired psychiatric symptoms include anger, irritability, anxiety, panic attacks, depressed mood, chronic sleep impairment, memory and cognitive issues, difficulty adapting to stressful situations, and overall occupational and social impairment, and these symptoms have been chronic and present throughout the appeal period. Additionally, his wife indicated that he had retired early due to ideations of violence towards his employers.  See VA and Private Mental Health Treatment Records.  

In August 2014, a private psychiatric evaluation was performed regarding both the severity of the Veteran's PTSD and his employability.  The examiner reviewed the Veteran's entire file prior to interviewing him.  He found that the Veteran had serious chronic PTSD directly related to the numerous life-threatening stressors he encountered during combat service in Vietnam.  Further, he determined that the Veteran could not reliably hold his attention due to obsessive thinking about the scenes he witnessed, was angry or panicky at minimal provocation, and was prone to numerous distracting and disturbing symptoms of PTSD day and night.  He stated that the Veteran would be unable to work to any degree approaching full time due to these symptoms as he would have trouble controlling his anger and panic, would become aggressive towards others when he suspected they were doing things incorrectly, and would likely miss days of work due to his symptoms.  The Veteran's primary mental health provider agreed with the August 2014 assessment. 

As the August 2014 psychiatric evaluation and accompanying opinion considers all of the evidence of record, including an interview with the Veteran, and is well reasoned and articulated, the Board finds it highly probative.  The Board also considers the fact that the Veteran's primary mental health provider, who has had a close relationship with him and has seen the development of his PTSD, agrees with the opinion highly probative as well. The symptomatology the Veteran exhibits would make it impossible to work in any environment, sedentary or physical, as he is distracted by obsessive thoughts of his military experiences, deals with serious issues of anger, irritability, and panic, and has experienced violent ideation towards former employers.  

Based on all the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran has been precluded from securing and following substantially gainful employment for the entirety of the appeal period due to the effects of his service-connected acquired psychiatric disability.  The Board finds that the evidence supports that he would be unable to perform labor akin to that which he is educated and trained to perform.  Therefore, the Board concludes that TDIU is warranted. 

The Board has considered the Veteran's claims and assigned the appropriate ratings based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating of 70 percent, but no higher, for an acquired psychiatric disorder to include PTSD is granted.

Entitlement to TDIU is granted. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


